ADAMS, Circuit Judge
(concurring). I concur in the conclusion reached in the foregoing opinion, but am not prepared to assent to the rule announced that “the true test for determining whether or not a question or ruling in a trial by the court without a jury is reviewable is the answer to the question whether or not it would have been open to review if the trial had been to a jury.” ' The issues in this case require no expressión of opinion as to the rule, and for that reason I do not now approve or disapprove of it.